             Case 1:20-cv-08595-ER Document 4 Filed 12/23/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 EDDIE CULVER,                                    Case No.: 20-cv-8595

                Plaintiff,

        v.

 PROTEOSTASIS THERAPEUTICS, INC.,
 DAVID ARKOWITZ, FRANKLIN
 BERGER, MEENU CHHABRA, BADRUL
 A. CHOWDHURY, KIM COBLEIGH
 DRAPKIN, EMMANUEL DULAC, and
 JEFFERY W. KELLY,

                Defendants.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither

an answer nor a motion for summary judgment in the Action.

Dated: December 23, 2020

                                            MOORE KUEHN, PLLC

                                            /s/Justin Kuehn
                                            Justin A. Kuehn
                                            Fletcher W. Moore
                                            30 Wall Street, 8th floor
                                            New York, New York 10005
                                            Tel: (212) 709-8245
                                            jkuehn@moorekuehn.com
                                            fmoore@moorekuehn.com

                                            Attorneys for Plaintiff
